Case: 12-3216    Document: 17    Page: 1   Filed: 01/24/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  WEN CHIANN YEH,
                      Petitioner,

                            v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                __________________________

                        2012-3216
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. CH1221110433-W-2.
                __________________________

                      ON MOTION
                __________________________

                       ORDER

     The Department of Defense moves to recaption to des-
 ignate the Merit Systems Protection Board (“Board”) as
 the respondent. Wen Chiann Yeh responds. Yeh moves
 for discovery of surveillance camera films for specific
 dates.

     We note that the Rules of Practice for the United
 States Court of Appeals for the Federal Circuit do not
Case: 12-3216      Document: 17      Page: 2   Filed: 01/24/2013




 WEN YEH V. DEFENSE                                          2


 provide for discovery. This court’s review is based on the
 written record of proceedings at the Merit Systems
 Protection Board. See Fed. R. App. P. 16(a); Pro Se
 Guide, Paragraph 7.

       Upon consideration thereof,

       IT IS ORDERED THAT:

     (1) The Department of Defense’s motion to reform the
 caption is granted. The revised official caption is reflected
 above. The respondent should calculate its brief due date
 from the filing of petitioner’s brief or from the date of this
 order, whichever is applicable.

       (2) Yeh’s motion for discovery is denied.



                                       FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

 s25